Examiner’s Amendment/Comment
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Examiner’s Amendment to Specification
The specification has been amended to provide descriptions for the figures for each view indicating which view is taken from (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The figure description has been amended to read:
--Figure 1.1 is a front perspective view of a Sauna;
Figure 1.2 is a front view thereof;
Figure 1.3 is a left view thereof;
Figure 1.4 is a back view thereof; and
Figure 1.5 is a right view thereof;
Figure 1.6 is a top view thereof; and
Figure 1.7 is a back perspective view thereof.--



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY M RODRIGUEZ whose telephone number is (571)272-6159. The examiner can normally be reached Monday - Friday, 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic can be reached on (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.R./Examiner, Art Unit 2921                                                                                                                                                                                                        



/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921